DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 27-43 as amended on 6/03/2021 (preliminary amendment) are pending and under examination in the instant office action. 
Claim Rejections - 35 USC § 112
				                    Deposit
	Claims 27-43 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
At least some of the claims require one of ordinary skill in the art to have access to a specific microorganism Lactobacillus casei AN077 (NCIMB 42019). Because the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganism. The specification does not disclose a repeatable process to obtain the microorganism and it is not clear from the specification or record that the microorganism is readily available to the public.  
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
	Because NCIMB has acquired the status of an International Depository in accordance to the Budapest Treaty, a declaration stating that all restrictions will be irrevocably removed upon issuance of the patent will overcome this rejection.  
Notes: a copy of deposit receipt for the claimed strain Lactobacillus casei AN077 (NCIMB 42019) has been received in the parent application 16/060,805 in the papers filed on 7/02/2020. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27 and 29-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product or to a natural phenomenon without significantly more. 
The claims recite a method for treating a generic health condition by administering bacteria Lactobacillus casei AN077 (NCIMB 42019) and composition thereof with generic ingredients including generic careers, generic prebiotics, generic Lactobacillus casei AN077 (NCIMB 42019) appears to be is a naturally occurring bacteria found/present in a gut microbiota (specification page 9, line 23). The subject in need of treatment of a generic health condition as claimed is a generic representative of an unlimited population. The generic health condition as claimed is not different from a basic and natural necessity in nutrition. Thus, as a whole, the claimed method is directed to basic consumption of nutrient(s); and, therefore, is drawn to a natural phenomenon. 
Further, the state of bacteria, including non-viable or viable, are natural bacterial states. The forms of composition including medicament or foodstuff are generic. The freeze-dried form is not said to be “lyophilized” as claimed and, thus, a natural dry state at freezing temperature. A capsule is a mere container. Therefore, as a whole claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterpart by structure or function (sample of gut microbiota).
This judicial exception is not integrated into a practical application because merely combining claimed natural components does not add a meaningful limitation or extra-solution; and it is nothing more than an attempt to generally link the product of nature to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as a whole the claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterparts by structure or function.
It is suggested to insert limitation of claims 28 and 43, as drawn to specific health conditions, into first independent claims 27 and 42. 
Prior art and allowable subject matter
The claimed strain Lactobacillus casei AN077 (NCIMB 42019) is a novel strain in view of specification (page 9, line 21).
Although representatives of species of Lactobacillus casei have been known and used as probiotics in therapeutic applications (as disclosed by WO 2007/043933, for example), the therapeutic effects of probiotic bacteria are stain-specific and disease- specific effects as it is recognized by the state of the art. For example: see reference by Marteau “Evidence of probiotic stain specificity makes extrapolation of results impossible from a strain to another, even from the same species”. Annals of Gastroenterology and Hepatology. 2011, pages 1-3. For example: see reference by McFarland et al. “Strain-specificity and disease-specificity of probiotic efficacy: a systematic review and meta-analysis”. Frontiers in Medicine. 2018, article 124, pages 1-14. 
Applicants disclose that another strain of L casei NCIMB 41003 did not have same effect as the claimed strain (spec page 9, line 25).
Thus, claims 27-42 are free from prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
February 5, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653